Citation Nr: 0937827	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  05-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
January 1979 and from September 1979 to September 1981.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  This case was remanded by the Board in 
June 2007 for additional development.


FINDING OF FACT

The medical evidence of record shows that the Veteran has a 
current diagnosis of a heart disorder that is related to his 
service-connected hypertension.


CONCLUSION OF LAW

A heart disorder is proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for a heart disorder 
as the Board is taking action favorable to the Veteran by 
granting service connection for this disorder.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records are negative for any 
complaints or diagnoses of a heart disorder.

After separation from military service, a May 2002 private 
medical report stated that the Veteran complained of chest 
pain and was at risk for coronary disease.  The Veteran was 
given a cardiovascular stress test.  After testing the 
impression stated that there was an abnormal study with 
changes "suggesting critically obstructed coronary disease 
in both the left circumflex and [right coronary 
artery/posterior descending coronary artery] distributions."  
The medical evidence of record shows that a heart disorder 
has been consistently diagnosed since May 2002.

A December 2002 VA hospital discharge report stated that the 
Veteran had been given a cardiac catheterization after 
experiencing symptoms of angina and having a positive stress 
test.  The report stated that the Veteran "has significant 
risk factors for heart disease, including diabetes mellitus, 
smoking, obesity, inactivity, hypertension, and 
hyperlipidemia."  The discharge diagnosis was coronary 
artery disease.

A February 2004 VA heart examination report stated that the 
Veteran's claims file had been reviewed.  The examiner stated 
that the Veteran underwent a coronary artery bypass graft and 
that his "risk factor include continued tobacco abuse - one 
to two packs daily, diabetes mellitus, hypertension, 
hyperlipidemia, as well as obesity.  [The Veteran] also has a 
family history for hypertension and coronary artery 
disease."  After physical examination, the diagnosis was 
coronary artery disease, status post coronary artery bypass 
grafting times four.  The examiner stated that

[i]t is my medical opinion that his heart 
condition is not secondary to his 
hypertension, which has been very well 
controlled.  I do believe that his 
coronary artery disease is secondary to 
his multiple risk factors, which include 
family history for heart disease, 
continued chronic tobacco abuse, 
hyperlipidemia, and obesity.

A June 2004 VA heart examination report stated that the 
Veteran's claims file was not available for review, though 
the examination was conducted by the same examiner who 
reviewed the claims file in February 2004.  After reviewing 
the Veteran's medical history, the examiner stated that the 
Veteran's risk factors included "positive family history for 
heart disease, hypertension times 30+ years, diabetes 
mellitus times five years, hyperlipidemia, obesity disorder, 
and continued tobacco abuse."  After physical examination, 
the diagnosis was coronary artery disease, status post 
coronary artery bypass grafting times four.  The examiner 
stated that

[i]t is my medical opinion that the 
[Veteran's] coronary artery disease is 
secondary to his genetic makeup, 
hypercholesterolemia, and tobacco abuse.  
To a lesser extent, I do believe his 
heart disease is secondary to his 
hypertension and diabetes mellitus.  
Therefore, I do not believe that it is 
[as] likely as not that his hypertension 
caused his coronary artery disease.  I 
would expect to see a lot more 
cardiomegaly and valvular dysfunction if 
that was the case.

An August 2009 VA heart examination report stated that the 
Veteran's claims file had been reviewed.  After a review of 
the Veteran's history and a physical examination, the 
diagnosis was coronary artery disease.  The examiner stated 
that the Veteran

has a multitude of risk factors for that 
coronary artery disease.  He smoked 
cigarettes for approximately 40 years.  
He has diabetes for about 14 years and he 
is obese.  He has elevated cholesterol.  
He does have a history of hypertension 
but that has been fairly well controlled 
for the period of time that he is here.

My assessment is that with the multitude 
of risk factors that [the Veteran] has, 
in particular, his diabetes, his obesity 
and his cigarette smoking, his well 
controlled hypertension probably has 
played a very small role in his coronary 
artery disease, therefore, I must say 
that it is unlikely that his well 
controlled hypertension has played a 
significant causative role in [the 
Veteran's] coronary artery disease since 
he has so many other risk factors.

The medical evidence of record shows that the Veteran has a 
current diagnosis of a heart disorder that is related to his 
service-connected hypertension.  There are 3 medical opinions 
of record that address the etiology of the Veteran's 
currently diagnosed heart disorder.  The February 2004 VA 
heart examination report stated that hypertension was a risk 
factor for the Veteran's heart disorder, but that the heart 
disorder was not related to the Veteran's hypertension 
because it was "very well controlled."  However, in the 
June 2004 VA heart examination report, the same VA examiner 
who gave the February 2004 opinion provided different 
information.  In that report, the examiner stated that the 
Veteran's heart disorder was related to his hypertension 
"[t]o a lesser extent."  Finally, in the August 2009 VA 
heart examination report, a different VA examiner stated that 
the Veteran's hypertension had "played a very small role" 
in his heart disorder 

All three of these medical opinions clearly emphasized that 
the Veteran had numerous risk factors for his currently 
diagnosed heart disorder.  The opinions also emphasized that 
of these risk factors, hypertension was a minor one and its 
impact on the Veteran's currently diagnosed heart disorder 
was likely far less than the other, non-service connected 
risk factors.  However, the severity of the impact of the 
Veteran's hypertension on his currently diagnosed heart 
disorder is irrelevant when considering whether service 
connection is warranted.  Under 38 C.F.R. § 3.310, any 
increase in severity of a nonservice-connected disease that 
is proximately due to or the result of a service-connected 
disease will be service connected.  38 C.F.R. § 3.310.  It is 
not necessary that the increase in severity be 
"significant" or otherwise major in degree.  As long as an 
increase in severity occurred, however minor, service 
connection is warranted on a secondary basis.  In this case, 
the medical evidence of record clearly shows that the 
Veteran's hypertension likely "played a very small role" in 
causing or aggravating his currently diagnosed heart 
disorder.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's currently diagnosed heart 
disorder is related to a service-connected disability and 
therefore, service connection is warranted for a heart 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder, as secondary to 
service-connected hypertension, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


